Case 2:18-cr-20698-AJT-MKM ECF No. 36, PageID.248 Filed 05/03/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,          CRIMINAL NO. 18-20698

v.                                      HONORABLE ARTHUR J. TARNOW

D-1 KEVIN RAYMOND STROUD,

                    Defendant.
                                             /

GOVERNMENT’S RESPONSE OPPOSING DEFENDANT’S MOTION TO
        TERMINATE SUPERVISED RELEASE TERM

      On August 20, 2019, this Court sentenced Kevin Stroud to time served and

three years of supervised release after he pled guilty to felon in possession of a

firearm, 18 U.S.C. § 922(g)(1), and commission of an offense while on pretrial

release, 18 U.S.C. § 3147.

      Stroud, a convicted felon, possessed a firearm on September 18, 2019 while

walking down a sidewalk in Detroit. He was indicted for felon in possession in

connection with that incident and released on bond pending trial. While awaiting

trial, Stroud again possessed a firearm, this time found amongst his personal

property after he was in a vehicle crash on January 22, 2019.

      At sentencing, the Court found a guideline range of 27-33 months applied,

and then varied downward, imposing a time served sentence for both offenses, and

imposing a 3-year term of supervised release.
Case 2:18-cr-20698-AJT-MKM ECF No. 36, PageID.249 Filed 05/03/21 Page 2 of 5




      The Court may terminate a term of supervised release and discharge a

defendant after one year, “if it is satisfied that such action is warranted by the

conduct of the defendant released and the interest of justice; . . .” 18 U.S.C.

§ 3585(e)(1). While Stroud’s conduct may generally suggest termination could be

warranted, such termination is not in the interest of justice, and would increase the

likelihood Stroud recidivates in the near term.

      Stroud has now served a little over one-half of his original term of

supervised release. While he has been relatively compliant, maintained

employment, and not committed any further crimes, he has tested positive for

marijuana on three occasions in August and October 2019, and in July 2020.

Furthermore, the continued need for deterrence from further criminal conduct in

the way of potentially enhanced penalties is necessary to protect the public. While

Stroud has been mostly compliant on supervision thus far, his underlying

convictions and history of violations of probation and bond show that he is in a

precarious position and likely to recidivate. Terminating his supervised release at

this time would be a disservice to Stroud and the community, as the government

believes that at least one factor motivating Stroud to comply with the law right

now is the threat of additional punishment through revocation.

      Stroud also has a history of not succeeding on probation regarding a

domestic violence conviction in 2016, and has a prior serious felony drug

conviction for Conspiracy to Possess with Intent to Distribute 500 grams or more
                                           2
Case 2:18-cr-20698-AJT-MKM ECF No. 36, PageID.250 Filed 05/03/21 Page 3 of 5




of Cocaine out of the Southern District of Florida in 2007. The government is not

convinced that given Stroud’s history of conduct, including the commission of a

new felony offense while on pretrial release in this case, that after a little over 20

months, Stroud has been rehabilitated satisfactorily.

      Stroud also has not set forth any reasoning why early termination would

improve his chances at continued success or reduce the likelihood that he

reoffends. Stroud indicates a desire to relocate from the Detroit area, but

termination is not necessary to accomplish that, and the government would freely

support transferring his supervised release to another jurisdiction if necessary.

      Stroud also mischaracterizes his probation officer’s position on early

termination as “support.” The probation officer has indicated that while he would

not oppose early termination, he also would not recommend it. At the very least,

continued supervision and the threat of enhanced punishment should he reoffend

during the next 16 months, will protect the public from possible further crimes by

Stroud during that time.

      For the foregoing reasons the government respectfully asks this Court to

deny Stroud’s motion to terminate his supervised release term.




                                           3
Case 2:18-cr-20698-AJT-MKM ECF No. 36, PageID.251 Filed 05/03/21 Page 4 of 5




                                         Respectfully submitted,

                                         SAIMA S. MOHSIN
                                         Acting United States Attorney

                                         s/Andrew R. Picek
                                         ANDREW R. PICEK
                                         Assistant United States Attorney
                                         211 W. Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         (313) 226-9652
                                         andrew.picek@usdoj.gov
                                         OH 0082121
Dated: May 3, 2021




                                     4
Case 2:18-cr-20698-AJT-MKM ECF No. 36, PageID.252 Filed 05/03/21 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that on May 3, 2021, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system, which will send

notification of such filing to the following: James Amberg. I also served the

foregoing paper via the United States Postal Service to the pro se Defendant, and

via e-mail at kevinrstroud83@gmail.com:


Kevin Raymond Stroud
12783 Monica
Detroit, MI 48238




                                             s/Andrew R. Picek
                                             ANDREW R. PICEK
                                             Assistant United States Attorney
                                             211 W. Fort Street, Suite 2001
                                             Detroit, MI 48226
                                             (313) 226-9652
                                             andrew.picek@usdoj.gov




                                         5
